DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Allowable - Reasons for Allowance
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious an input interface which permits an input of designating a provisional target position of the attachment in a virtual space; a target position calculation part which calculates an actual target position that is a target position of the attachment in a real space by using the provisional target position corresponding to the input permitted by the input interface; an operational amount calculation part which calculates a target operational amount that is an operational amount required to make a current position of the attachment coincide with the actual target position with respect to at least one driven target selected from the lower traveling body, the slewing body, the working device, and the attachment; and a control part which controls an operation of an actuators for driving the driven target among the traveling drive device, the slewing motor, and the plurality of working actuators in accordance with the target operational amount calculated by the operational amount calculation part.
Subsequently, claims 2 and 13-26 are also now allowable due to dependence on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        26 May 2022